Title: Petition from Henry Roberts, 22 September 1801
From: 
To: 


City of Baltimore Sept. 22d. 1801.
The Petition of Henry Roberts Humbly Sheweth.
that your Petitioner was formerly a Soldier in the Virginia, line, in the third regment of Dragoons Commanded by Colonels George Baylor and William Washington, which the muster roles of the fourth troop of said Regment will testify. your Petitioner further Sheweth that at the Close of the late war he went to the City of Philadelphia where he Commenced the Study of the law, but the want of means prevented him from Completeing his Study at that time. Since which time your Petitioner has devoted great part of his leasure time in reading law, and attending the Courts in the State of Maryland. your Petitioner having from time to time as he was able to spare money purchased law Books, which in so many years brought into his possession a sufficient number to enable him to Complete his Study. your Petitioner further Sheweth that for several years last Past he has devoted his time in pursuit of legal information, and being Confident that he possessed Sufficient to intitle him to permission to practice in any of the Courts of law in the State of Maryland. your Petitioner made application to three attorney’s who were in practice, who Certified in writing that they were acquainted with your Petitioner several years, that to their knowledge he had in his Possession a good Law Libra, and that for several years last past he had been very assiduous in acquireing legal information, and that they were of Opinion your Petitioner was Competent to the Management of Business in the Courts of Law. your Petitioner made application to the Judges of one of the County Courts in Maryland, who refused to grant permission. your Petitioner further Sheweth that on the first Day of September in the year Eighteen hundred and one, he made application to the Judge of the District Court of the United States, which Court was then Sitting at the City of Baltimore. the Judge of said Court refused to admit him to practice. your Petitioner being of Opinion that the Proceedings of the District Judge in this respect was Contrary to the Laws of the United States, and rights of the Citizens, as well as to the manifest injury and oppression of your Petitioner. wherefore he Prays your Excellency would take his Case into Consideration and grant him such relief as to your Excellency may seem meet. and your Petitioner as in duty bound will ever Pray.
Henry Roberts
September 3d. 1801 I Called upon General Swan, who has Certified in the words following to wit, The Bearer Mr. Henry Roberts to the best of my recolection served in the 3d. Regment of Light Dragoons from the year 1777 to 1780 when he Claim,d his Discharge, the period for which he had inlisted being Expired. Signed
J. SWANformerly a Captn. 3d. Regt L DragoonsBaltimore Septemb. 23d. 1801
Should your Excellency Condesend to Consider my Case, and any information respecting my Moral or Political Character be necessary, I Can send or bring such accounts of my Conduct as will be satisfactory.
